DETAILED ACTION
Claims status
In response to the application filed on 01/03/2020, claims 1-27 are cancelled, and thus, claims 28-47 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
Drawing figures submitted on 01/03/2020 have been reviewed and accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Issue:
Claim 1 recites "the method comprising: selecting one delegate wireless terminal based on the first label” [Emphasis Added]
Analysis:
The claimed elements are reviewed in light of the specification to determine whether the claimed elements are sufficiently supported by the description of the current application and the parent US Patent 10560868. In view of the specification, the specification only states that “The receiving network node is in wireless communication with one or more wireless terminals. In the example shown in FIG. 4, the receiving network node 406 is in wireless communication with wireless terminals 410a and 410 (referred to as delegate wireless terminals 1) and 1 D1, respectively) and wireless terminal 412 (referred to as target wireless terminal T), (The delegate wireless terminal may be referred to generally as D, particularly when generalizing the embodiments to a single delegate wireless terminal scenario.) FIG. 4 shows the receiving network node 406 in communication with two delegate terminals 1O 410a and D1 41 b It is understood, however, that there may be only one delegate terminal, D, or 10there may be more than two (Din). Two delegate wireless terminals are shown for illustrative purposes. Likewise, FIG. 4 shows receiving network node 406 in wireless communication with one target wireless terminal 412, but it is understood that more than one target wireless terminal may also be in communication with the receiving network node 406.”
See pages 8-10s of the instant specification. Nowhere does in the specification implicitly and/or explicitly provide “selecting one delegate wireless terminal based on the first label”. More specifically, the specification and the parent patent fail to disclose the method of selecting/picking one delegate terminal out of from multiple wireless terminals for data transmission. In view of the above analysis, the instant specification and the parent patent fails to support an adequate written description of the current claim. Thus, the instant claim introduces elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. 
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure See also, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). Therefore, the claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, for lack of adequate written description. Independent claims 36 and 44 are further rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, based on the same/similar reason as discussed in above. Dependent claims 2-10, 12-16 and 18-20 are also rejected as being dependency upon the rejected base claims.

Claims 28-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Issue:
Claim 29 recites "the second label is prestored in the first network node” [Emphasis Added]
Analysis:
The claimed elements are reviewed in light of the specification to determine whether the claimed elements are sufficiently supported by the description of the current application and the parent US Patent 10560868. In view of the specification, the specification only states that “The user equipment can then store the message in the memory with the determined message label. In certain instances, identifying, based on the received message label, a message stored in a memory of the user equipment may include comparing the received message label received from the network node to the determined message label determined at the user equipment and stored in the memory of the user equipment. The user equipment can determine that the received message label is the same as the determined message label. Transmitting the message to an intended destination can include transmitting the message stored in the memory of the user equipment associated with the determined message label to the intended destination.”
See pages 2-5 of the instant specification. Nowhere does in the specification implicitly and/or explicitly provide “the second label is prestored in the first network node”. More specifically, the specification and the parent patent fail to disclose the method of prestoring the second label in the first network node in order to determine the mapping relationship. In view of the above analysis, the instant specification and the parent patent fails to support an adequate written description of the current claim. Thus, the instant claim introduces elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. 
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter. See also, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). Therefore, the claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, for lack of adequate written description. Independent claims 36 and 44 are further rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, based on the same/similar reason as discussed in above. Dependent claims 29-47are also rejected as being dependency upon the rejected base claims.

Claims 28-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Issue:
Claim 35 recites "the first label has a smaller bit length than the message” [Emphasis Added]
Analysis:
The claimed elements are reviewed in light of the specification to determine whether the claimed elements are sufficiently supported by the description of the current application and the parent US Patent 10560868. In view of the specification, the specification only states that “if the packet at the receiving network node contains a message X, then the message X is sent on the wireless link to its intended destination (e.g., a terminal T). Also, the receiving network node can compute the message label Y for message X. If the first bit of the message label Y is a 0, then the base station sends the message X to D0. If the first bit is a 1, then the receiving network node sends the message to D1. An advantage here is that if D0 receives a message label Y, D0 knows that the first bit of Y is 0, so D0 does not have to store that first bit. Similarly for D1: if D1 receives a message label Y, D1 knows that the first bit of Y is 1, so D1 does not have to store that first bit.”
See pages 2-5 of the instant specification. Nowhere does in the specification implicitly and/or explicitly provide “the first label has a smaller bit length than the message”. In view of the above analysis, the instant specification and the parent patent fails to support an adequate written 
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter. See also, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). Therefore, the claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, for lack of adequate written description. Independent claims 36 and 44 are further rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, based on the same/similar reason as discussed in above. Dependent claims 29-47are also rejected as being dependency upon the rejected base claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-47 are rejected under 35 U.S.C. 103 as being unpatentable over Pazhayakath et al. (US 2014/0334491 A1) in view of Kobayashi et al. (US 2006/0159054 A1).
Regarding claim 28; Pazhayakath discloses a method performed by a first network node in a wireless communications network (See Fig. 1: a network 100 is shown. In embodiments, the network 100 is a telecommunications network, such as a computer network. In embodiments, the network 100 includes a plurality of networking systems 102. In embodiments, the networking systems 102 are terminals (e.g., computer terminals), nodes, and/or devices which are configured for being communicatively coupled via a plurality of communication links (e.g., data links, transmission links, communications channels) 104. ¶. [0010]), the method comprising: 
receiving a first label from a second network node via a backhaul link (See Fig. 3: at step 302, receiving the first packet/message of the network flow; Para. [0031], Lines 2-8);
See Fig. 3: steps 304-306, parsing and extracting the field of the received first packet; Para. [0031], Lines 8-15) for the message based on a predetermined mapping (See Fig. 3: at step 306, performing/determining the address lookup based on the hash-table (i.e. predetermined mapping); Para. [0031]), each of the plurality of delegate wireless terminals storing one message and labels for the one message (See Fig.  and Pazhayakath’s claim 1: storing data corresponding to the validated fields and the determined destination of the first packet in a hash table in a memory of the processor, the data being a signature function for the packet flow.) 
transmitting the first label to the selected delegate wireless terminal (Pazhayakath: See Fig. 3: at step 308, transmitting to the determined destination; Para. [0031], Lines 17-22); 
receiving a first message associated with the first label from the selected delegate wireless terminal (See Fig. 3: steps 312-314, receiving a signature function field (i.e., message label) included in the second packet from one of the network nodes explained in figure 1, and extracting the signature function field (i.e. message label) of the packet ; Para. [0032], Lines 1-7) across a backhaul link (See Fig. 1: Para. [0013]); and 
transmitting the first message to a target wireless terminal (See Fig. 3: at step 320, routing/transmitting to a next hop destination; Para. [0032], Lines 15-20, figure 1 further explains data communications between multiple nodes),
Pazhayakath doesn’t explicitly disclose the received message intended for a target wireless terminal, and transmitting the message to the target wireless terminal.
However, Kobayashi discloses the method of selecting a wireless terminal based on the label (A completion report in this case shows that transmission of a packet from the mobile terminal to a forwarding destination mobile terminal has been completed. A completion report includes a packet ID for uniquely identifying a packet whose transmission has been completed, identification information on the mobile terminal, information showing whether the mobile terminal is a forwarding source mobile terminal or a forwarding destination mobile terminal. ¶. [0060-0061]), and the received message intended for a target wireless terminal (See Fig. 7: steps S308-309; the message is transmitted via the target node MT#21; Para. [0113]), and transmitting the received message to the target wireless terminal (See Fig. 7: steps S308-S309, the MT#11 to retransmit the packet received from the MT#13 to the target UE MT#21; Para. [0113]).
In the manner of combining is that Kobayashi’s teaching of retransmission the packet/message to the intended Mobile Terminal due to the occurrence of the packet loss or signal loss at the designated Mobile Terminal could apparently be implemented into Pazhayakath’s teaching of backhaul data transmission to transmit to a proper destination address. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that receiving a message associated with the message label from the designated wireless terminal; and transmitting the message to an intended wireless terminal as taught by Kobayashi to have incorporated in the system of Pazhayakath, so that it would provide the network system to resume packet transmission control quickly and easily in the ad hoc network with the assistance of the controller apparatus. (Kobayashi: Para. [0230]).
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].


Pazhayakath in view of Kobayashi discloses the method further comprising: 
receiving a second message from the second network node via the backhaul link ((See Fig. 3: step 312, receiving a signature function field (i.e., message label) included in the second packet; ¶. [0032]); 
determining a second label corresponding to the second message (See Fig. 3: steps 312-314, receiving a signature function field (i.e., message label) included in the second packet from one of the network nodes explained in figure 1, and extracting the signature function field (i.e. message label) of the packet ; Para. [0032], Lines 1-7), based on a mapping relationship (See Fig. 3 at step 314); 
determining whether the second label is prestored in the first network node (See Fig. 3: steps 314-316 the received second packet/message signature field, i.e., prestored, is determined and validated with the signature function field of the first packet/message; Para. [0032], Lines 5-11); and in response to the second label being not prestored in the first network node (See Fig. 3: steps 314-316 the received second packet/message signature field is determined and validated, i.e., to determine prestored or not prestored, with the signature function field of the first packet/message; Para. [0032], Lines 5-11), transmitting the second message to the one delegate wireless terminals (See Fig. 3: receiving the new packet from the new mobile device at step 312, and routing the signature function (i.e., the identification) to the new destination at step 320; Para. [0032], Lines 15-20).

Regarding renumbered claim 32; Pazhayakath discloses the method further comprising;
receiving an second indication from the transmitting network node (See Fig. 3: at steps 312-314), and 
See Fig. 3: receiving the new packet from the new mobile device at step 312, and routing the signature function (i.e., the identification) to the new destination at step 320; Para. [0032], Lines 15-20).
Pazhayakath doesn’t teach indication of a new designated wireless terminal from the second network node.
However, Kobayashi discloses receiving an indication from the second network node (Kobayashi: See Fig. 7: MT#11 to receive a loss report from MT#13 (i.e. second network node) via the controller apparatus 10 (i.e. second network node) at step S304 and S305; Para. [0110]-[0111]) that a new designated wireless terminal from the second network node (See Fig. 7: at steps 303-304; the MT#13 detects the packet loss (no connection) due to the location before forwarding to the MT#22 (i.e. first designated UE); Para. [0112]-[0113]).
In the manner of combining is that Kobayashi’s teaching of reporting the signal loss due to the location information of the designated UE could seemingly be implemented into Pazhayakath’s backhaul link communications system between the transmitting node and the designated UE to readily detect the signal lost report on the designated UE side. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide reporting the signal loss due to the location information as taught by Kobayashi to have incorporated in the system of Pazhayakath, so that it would provide a mechanism for controlling transmission of packets to detect loss of the packet in the network and to retransmit due to the signal loss occurred at the receiving node, and to implement a reliable network system. (Kobayashi: Para. [0011] and [0015]).

Regarding claim 33; Pazhayakath discloses further comprising: receiving a second message from the second network node via the backhaul link (See Fig. 3: (See Fig. 3: steps 314-316 the received second packet/message signature field is determined and validated with the signature function field of the first packet/message that is stored in the memory; Para. [0032], Lines 5-11), and transmitting the second message to the new delegate wireless terminal (See Fig. 3: receiving the new packet from the new mobile device at step 312, and routing the signature function (i.e., the identification) to the new destination at step 320; Para. [0032], Lines 15-20), and a new designated wireless terminal from the second network node (Kobayashi: See Fig. 7: at steps 303-304; the MT#13 detects the packet loss (no connection) due to the location before forwarding to the MT#22 (i.e. first designated UE); Para. [0112]-[0113]).

Regarding claim 34; Pazhayakath discloses the method further comprising;
prior to receiving the first label from the second network node via the backhaul link (See Fig. 3: prior to receiving the signature function data of the second packet at step 312; Para. [0032], Lines 2-8)
receiving a the first message from the second network node via the backhaul link (See Fig. 3: at step 302, receiving the first packet/message of the network flow; Para. [0031], Lines 2-8);
transmitting the first message to the target wireless terminal (See Fig. 3: at step 320, routing/transmitting to a next hop destination; Para. [0032], Lines 15-20, figure 1 further explains data communications between multiple nodes) and to the selected delegate wireless terminal  (Kobayashi: A completion report in this case shows that transmission of a packet from the mobile terminal to a forwarding destination mobile terminal has been completed. A completion report includes a packet ID for uniquely identifying a packet whose transmission has been completed, identification information on the mobile terminal, information showing whether the mobile terminal is a forwarding source mobile terminal or a forwarding destination mobile terminal. ¶. [0060-0061]),

a signature function field (i.e., the first message label) is included, i.e., the field size is smaller than the packet size, in the packet/message, and parsing and extracting the signature function field (i.e. the first message label) of the packet; Para. [0032], Lines 1-7).

Regarding claim 36; Pazhayakath discloses a first network node in a wireless communications network (See Fig. 1: a network 100 is shown. In embodiments, the network 100 is a telecommunications network, such as a computer network. In embodiments, the network 100 includes a plurality of networking systems 102. In embodiments, the networking systems 102 are terminals (e.g., computer terminals), nodes, and/or devices which are configured for being communicatively coupled via a plurality of communication links (e.g., data links, transmission links, communications channels) 104. ¶. [0010]), the first network node comprising:
a memory; a processor (See Fig. 2: Processor 202 and Memory 206) configured to execute compute instructions to:
receive a first label from a second network node via a backhaul link (See Fig. 3: at step 302, receiving the first packet/message of the network flow; Para. [0031], Lines 2-8);
select one delegate wireless terminal based on the first label (See Fig. 3: steps 304-306, parsing and extracting the field of the received first packet; Para. [0031], Lines 8-15) for the message based on a predetermined mapping (See Fig. 3: at step 306, performing/determining the address lookup based on the hash-table (i.e. predetermined mapping); Para. [0031]), each of the plurality of delegate wireless terminals storing one message and labels for the one message (See Fig.  and Pazhayakath’s claim 1: storing data corresponding to the validated fields and the determined destination of the first packet in a hash table in a memory of the processor, the data being a signature function for the packet flow.) 
transmit the first label to the selected delegate wireless terminal (Pazhayakath: See Fig. 3: at step 308, transmitting to the determined destination; Para. [0031], Lines 17-22); 
receive a first message associated with the first label from the selected delegate wireless terminal (See Fig. 3: steps 312-314, receiving a signature function field (i.e., message label) included in the second packet from one of the network nodes explained in figure 1, and extracting the signature function field (i.e. message label) of the packet ; Para. [0032], Lines 1-7) across a backhaul link (See Fig. 1: Para. [0013]); and 
transmit the first message to a target wireless terminal (See Fig. 3: at step 320, routing/transmitting to a next hop destination; Para. [0032], Lines 15-20, figure 1 further explains data communications between multiple nodes),
Pazhayakath doesn’t explicitly disclose the received message intended for a target wireless terminal, and transmitting the message to the target wireless terminal.
However, Kobayashi discloses the method of selecting a wireless terminal based on the label (A completion report in this case shows that transmission of a packet from the mobile terminal to a forwarding destination mobile terminal has been completed. A completion report includes a packet ID for uniquely identifying a packet whose transmission has been completed, identification information on the mobile terminal, information showing whether the mobile terminal is a forwarding source mobile terminal or a forwarding destination mobile terminal. ¶. [0060-0061]), and the received message intended for a target wireless terminal (See Fig. 7: steps S308-309; the message is transmitted via the target node MT#21; Para. [0113]), and transmitting the received message to the target wireless terminal (See Fig. 7: steps S308-S309, the MT#11 to retransmit the packet received from the MT#13 to the target UE MT#21; Para. [0113]).
Kobayashi’s teaching of retransmission the packet/message to the intended Mobile Terminal due to the occurrence of the packet loss or signal loss at the designated Mobile Terminal could apparently be implemented into Pazhayakath’s teaching of backhaul data transmission to transmit to a proper destination address. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that receiving a message associated with the message label from the designated wireless terminal; and transmitting the message to an intended wireless terminal as taught by Kobayashi to have incorporated in the system of Pazhayakath, so that it would provide the network system to resume packet transmission control quickly and easily in the ad hoc network with the assistance of the controller apparatus. (Kobayashi: Para. [0230]).
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 37; Pazhayakath in view of Kobayashi discloses the first network node wherein the processor (See Fig. 2: Processor 202 and Memory 206) configured to execute compute instructions to:
receiving a second message from the second network node via the backhaul link ((See Fig. 3: step 312, receiving a signature function field (i.e., message label) included in the second packet; ¶. [0032]); 
determining a second label corresponding to the second message (See Fig. 3: steps 312-314, receiving a signature function field (i.e., message label) included in the second packet from one of the network nodes explained in figure 1, and extracting the signature function field (i.e. message label) of the packet ; Para. [0032], Lines 1-7), based on a mapping relationship (See Fig. 3 at step 314); 
determining whether the second label is prestored in the first network node (See Fig. 3: steps 314-316 the received second packet/message signature field, i.e., prestored, is determined and validated with the signature function field of the first packet/message; Para. [0032], Lines 5-11); and in response to the second label being not prestored in the first network node (See Fig. 3: steps 314-316 the received second packet/message signature field is determined and validated, i.e., to determine prestored or not prestored, with the signature function field of the first packet/message; Para. [0032], Lines 5-11), transmitting the second message to the one delegate wireless terminals (See Fig. 3: receiving the new packet from the new mobile device at step 312, and routing the signature function (i.e., the identification) to the new destination at step 320; Para. [0032], Lines 15-20).

Regarding claim 42; Pazhayakath discloses the processor (See Fig. 2: Processor 202 and Memory 206) configured to execute compute instructions to:
prior to receiving the first label from the second network node via the backhaul link (See Fig. 3: prior to receiving the signature function data of the second packet at step 312; Para. [0032], Lines 2-8)
receiving a the first message from the second network node via the backhaul link (See Fig. 3: at step 302, receiving the first packet/message of the network flow; Para. [0031], Lines 2-8);
transmitting the first message to the target wireless terminal (See Fig. 3: at step 320, routing/transmitting to a next hop destination; Para. [0032], Lines 15-20, figure 1 further explains data communications between multiple nodes) and to the selected delegate wireless terminal  (Kobayashi: See Fig. 7: after receiving the lost signal report at MT#11 on steps S304-305, the MT#11 to retransmits the packet to the relay mobile terminal MT#12 (i.e. a new designated UE); Para. [0111]-[0112]), and (Kobayashi: See Fig. 1: MT#12 is in the network; Para. [0042]).

Regarding claim 43; Pazhayakath discloses the processor (See Fig. 2: Processor 202 and Memory 206) configured to execute compute instructions to: wherein the first label has a smaller bit length than the first message (See Fig. 3: at step 314, a signature function field (i.e., the first message label) is included, i.e., the field size is smaller than the packet size, in the packet/message, and parsing and extracting the signature function field (i.e. the first message label) of the packet; Para. [0032], Lines 1-7).

Regarding claim 44; Pazhayakath discloses a non-transitory CRM comprising a computer program code hat, when executed by a processor (See Fig. 2: Processor 202 and Memory 206) coupled to a first network node in a wireless communications network, causes the first network node to perform operations comprising: (See Fig. 1: a network 100 is shown. In embodiments, the network 100 is a telecommunications network, such as a computer network. In embodiments, the network 100 includes a plurality of networking systems 102. In embodiments, the networking systems 102 are terminals (e.g., computer terminals), nodes, and/or devices which are configured for being communicatively coupled via a plurality of communication links (e.g., data links, transmission links, communications channels) 104. ¶. [0010]), the method comprising: 
receiving a first label from a second network node via a backhaul link (See Fig. 3: at step 302, receiving the first packet/message of the network flow; Para. [0031], Lines 2-8);
selecting one delegate wireless terminal based on the first label (See Fig. 3: steps 304-306, parsing and extracting the field of the received first packet; Para. [0031], Lines 8-15) for the message based on a predetermined mapping (See Fig. 3: at step 306, performing/determining the address lookup based on the hash-table (i.e. predetermined mapping); Para. [0031]), each of the plurality of See Fig.  and Pazhayakath’s claim 1: storing data corresponding to the validated fields and the determined destination of the first packet in a hash table in a memory of the processor, the data being a signature function for the packet flow.) 
transmitting the first label to the selected delegate wireless terminal (Pazhayakath: See Fig. 3: at step 308, transmitting to the determined destination; Para. [0031], Lines 17-22); 
receiving a first message associated with the first label from the selected delegate wireless terminal (See Fig. 3: steps 312-314, receiving a signature function field (i.e., message label) included in the second packet from one of the network nodes explained in figure 1, and extracting the signature function field (i.e. message label) of the packet ; Para. [0032], Lines 1-7) across a backhaul link (See Fig. 1: Para. [0013]); and 
transmitting the first message to a target wireless terminal (See Fig. 3: at step 320, routing/transmitting to a next hop destination; Para. [0032], Lines 15-20, figure 1 further explains data communications between multiple nodes),
Pazhayakath doesn’t explicitly disclose the received message intended for a target wireless terminal, and transmitting the message to the target wireless terminal.
However, Kobayashi discloses the method of selecting a wireless terminal based on the label (A completion report in this case shows that transmission of a packet from the mobile terminal to a forwarding destination mobile terminal has been completed. A completion report includes a packet ID for uniquely identifying a packet whose transmission has been completed, identification information on the mobile terminal, information showing whether the mobile terminal is a forwarding source mobile terminal or a forwarding destination mobile terminal. ¶. [0060-0061]), and the received message intended for a target wireless terminal (See Fig. 7: steps S308-309; the message is transmitted via the target node MT#21; Para. [0113]), and transmitting the received message to the target wireless See Fig. 7: steps S308-S309, the MT#11 to retransmit the packet received from the MT#13 to the target UE MT#21; Para. [0113]).
In the manner of combining is that Kobayashi’s teaching of retransmission the packet/message to the intended Mobile Terminal due to the occurrence of the packet loss or signal loss at the designated Mobile Terminal could apparently be implemented into Pazhayakath’s teaching of backhaul data transmission to transmit to a proper destination address. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that receiving a message associated with the message label from the designated wireless terminal; and transmitting the message to an intended wireless terminal as taught by Kobayashi to have incorporated in the system of Pazhayakath, so that it would provide the network system to resume packet transmission control quickly and easily in the ad hoc network with the assistance of the controller apparatus. (Kobayashi: Para. [0230]).
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 45; Pazhayakath in view of Kobayashi discloses the non-transitory CRM wherein the operations comprising
receiving a second message from the second network node via the backhaul link ((See Fig. 3: step 312, receiving a signature function field (i.e., message label) included in the second packet; ¶. [0032]); 
determining a second label corresponding to the second message (See Fig. 3: steps 312-314, receiving a signature function field (i.e., message label) included in the second packet from one of the network nodes explained in figure 1, and extracting the signature function field (i.e. message label) of the packet ; Para. [0032], Lines 1-7), based on a mapping relationship (See Fig. 3 at step 314); 
determining whether the second label is prestored in the first network node (See Fig. 3: steps 314-316 the received second packet/message signature field, i.e., prestored, is determined and validated with the signature function field of the first packet/message; Para. [0032], Lines 5-11); and in response to the second label being not prestored in the first network node (See Fig. 3: steps 314-316 the received second packet/message signature field is determined and validated, i.e., to determine prestored or not prestored, with the signature function field of the first packet/message; Para. [0032], Lines 5-11), transmitting the second message to the one delegate wireless terminals (See Fig. 3: receiving the new packet from the new mobile device at step 312, and routing the signature function (i.e., the identification) to the new destination at step 320; Para. [0032], Lines 15-20).

Claims 30, 38, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Pazhayakath et al. (US 2014/0334491 A1) in view of Kobayashi et al. (US 2006/0159054 A1), and further in view of Crosta et al. (US 2014/0119377A1, and also published as WO/2012/175132 on December 27th, 2012).
Regarding claims 30, 38 and 46; Pazhayakath discloses the method of claim 29, further comprising: in response to the second label being prestored in the first network node, comparing the second message to the first message; and in response to the second label being the same as the first label and the second message being different from the first message (See Fig. 3: steps 314-316 the received second packet/message signature field is determined and validated, i.e., to determine prestored or not prestored, with the signature function field of the first packet/message; Para. [0032], Lines 5-11), transmitting the second message to the selected delegate wireless terminal (See Fig. 3: receiving the new packet from the new mobile device at step 312, and routing the signature function (i.e., the identification) to the new destination at step 320; Para. [0032], Lines 15-20).
Even though Pazhayakath discloses receiving the first message label from the transmitting node via the backhaul link, Pazhayakath doesn’t explicitly discloses receiving a second message label from the transmitting network node, the second message label different from the first message label; and transmitting the second message label to a second wireless terminal,
	However, Kobayashi initially discloses receiving the first message label from the transmitting network node (See Fig. 7: at s302-s303, the source mobile terminal #11 (MT#11 or transmitting network node) to transmit a packet (i.e. first message label) addressed to the destination MT#13 (i.e. the designated UE); Para. [0108], Lines 2-8); and 
Kobayashi further discloses receiving a second message label from the transmitting network node (See Fig. 7: at step 307, MT#13 to receive the retransmitted a packet (i.e., second message label) from the MT#11; Para. [0113]), and transmitting the second message label to a second wireless terminal (See Fig. 7: steps S306-S309, the MT#13 to retransmit the packet to an intended destination MT#22 (i.e. second UE); Para. [0113]).
In the manner of combining is that Kobayashi’s teaching of retransmission the packet/message to the intended Mobile Terminal due to the occurrence of the packet loss or signal loss at the designated Mobile Terminal could apparently be implemented into Pazhayakath’s teaching of backhaul data transmission to transmit to a proper destination address. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that receiving a message associated with the message label from the designated wireless terminal; and transmitting the Kobayashi to have incorporated in the system of Pazhayakath, so that it would provide the network system to resume packet transmission control quickly and easily in the ad hoc network with the assistance of the controller apparatus. (Kobayashi: Para. [0230]).
Neither Pazhayakath nor Kobayashi explicitly discloses the second message label different from the first message label.
Crosta from the same field of endeavor, i.e. mobile Backhaul network system, discloses the second message label different from the first message label (See Fig. 6: receive data packet, parse the packet, search the code book (i.e., first message label), and determine if there is a match or not between the extracted header (i.e. second message label) of the packet and the header stores in the code book database at steps 606. Para. [0098], Lines 8-15 and Para. [0099], Lines 1-4).
In the manner of combining is that Crosta’s teaching of comparing step to find out the extracted header/the second label of the packet is the same as or not with the codebook database could apparently be implemented into Pazhayakath’s conventional message and message label mapping function/system.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the matching step between the code book database and the received packet in the system of Pazhayakath, so that it would provide the network system to decrease the time needed of the lookup and to shrink a very large-sized compressible header into a small sized hash key by using the hashing function in the search engine for finding a matching code. (Crosta: Para. [0101]).



Claims 31-33, 39-41, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Pazhayakath et al. (US 2014/0334491 A1) in view of Racz et al. (US 2010/0322151 A1) in view of Kobayashi et al. (US 2006/0159054 A1) and further in view of Awad (US 2012/0220290 A1).
Regarding claim 31; Pazhayakath discloses the method of claim 28, further comprising: receiving a first indication that a first delegate wireless terminal has left the wireless communications network; and transmitting the first indication to the second network node via the backhaul link.
Neither Pazhayakath nor Kobayashi explicitly discloses the designated wireless terminal has left the wireless communications network.
However, Awad discloses the designated wireless terminal has left the wireless communications network (See Fig. 2: the network device to receive a notification that the UE is leaving the wireless network coverage area; Para. [0017], Lines 3-10).
In the manner of combining is that Awad’s teaching of notification report because the Mobile UE is left the wireless network could apparently be implemented into Pazhayakath’s backhaul link communications system between the transmitting node and the designated UE to readily detect whether the Mobile terminal has left the network or not.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a notification report once the UE is leaving the network so that a beneficial method for the UE to notify in advance to prepare for the interruption of the call and to prevent the interruption. (Awad: Para. [0017])


Pazhayakath discloses the method further comprising;
receiving an second indication from the transmitting network node (See Fig. 3: at steps 312-314), and 
transmitting an identification of a new designated wireless terminal to the second network node (See Fig. 3: receiving the new packet from the new mobile device at step 312, and routing the signature function (i.e., the identification) to the new destination at step 320; Para. [0032], Lines 15-20).
Pazhayakath doesn’t teach indication of a new designated wireless terminal from the second network node.
However, Kobayashi discloses receiving an indication from the second network node (Kobayashi: See Fig. 7: MT#11 to receive a loss report from MT#13 (i.e. second network node) via the controller apparatus 10 (i.e. second network node) at step S304 and S305; Para. [0110]-[0111]) that a new designated wireless terminal from the second network node (See Fig. 7: at steps 303-304; the MT#13 detects the packet loss (no connection) due to the location before forwarding to the MT#22 (i.e. first designated UE); Para. [0112]-[0113]).
In the manner of combining is that Kobayashi’s teaching of reporting the signal loss due to the location information of the designated UE could seemingly be implemented into Pazhayakath’s backhaul link communications system between the transmitting node and the designated UE to readily detect the signal lost report on the designated UE side. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide reporting the signal loss due to the location information as taught by Kobayashi to have incorporated in the system of Pazhayakath, so that it would provide a mechanism for controlling transmission of packets to detect loss of the packet in the network and to retransmit due to the signal loss occurred at the receiving node, and to implement a reliable network system. (Kobayashi: Para. [0011] and [0015]).

Regarding claim 33; Pazhayakath discloses the method further comprising: receiving a second message from the second network node via the backhaul link (See Fig. 3: (See Fig. 3: steps 314-316 the received second packet/message signature field is determined and validated with the signature function field of the first packet/message that is stored in the memory; Para. [0032], Lines 5-11), and transmitting the second message to the new delegate wireless terminal (See Fig. 3: receiving the new packet from the new mobile device at step 312, and routing the signature function (i.e., the identification) to the new destination at step 320; Para. [0032], Lines 15-20), and a new designated wireless terminal from the second network node (Kobayashi: See Fig. 7: at steps 303-304; the MT#13 detects the packet loss (no connection) due to the location before forwarding to the MT#22 (i.e. first designated UE); Para. [0112]-[0113]).

Regarding claim 39; Pazhayakath discloses the first network node wherein the processor (See Fig. 2: Processor 202 and Memory 206) configured to execute compute instructions to:
 receiving a first indication that a first delegate wireless terminal has left the wireless communications network; and transmitting the first indication to the second network node via the backhaul link.
Neither Pazhayakath nor Kobayashi explicitly discloses the designated wireless terminal has left the wireless communications network.
However, Awad discloses the designated wireless terminal has left the wireless communications network (See Fig. 2: the network device to receive a notification that the UE is leaving the wireless network coverage area; Para. [0017], Lines 3-10).
In the manner of combining is that Awad’s teaching of notification report because the Mobile UE is left the wireless network could apparently be implemented into Pazhayakath’s 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a notification report once the UE is leaving the network so that a beneficial method for the UE to notify in advance to prepare for the interruption of the call and to prevent the interruption. (Awad: Para. [0017])

Regarding renumbered claim 40; Pazhayakath discloses he first network node wherein the processor (See Fig. 2: Processor 202 and Memory 206) configured to execute compute instructions to:
receiving an second indication from the transmitting network node (See Fig. 3: at steps 312-314), and 
transmitting an identification of a new designated wireless terminal to the second network node (See Fig. 3: receiving the new packet from the new mobile device at step 312, and routing the signature function (i.e., the identification) to the new destination at step 320; Para. [0032], Lines 15-20).
Pazhayakath doesn’t teach indication of a new designated wireless terminal from the second network node.
However, Kobayashi discloses receiving an indication from the second network node (Kobayashi: See Fig. 7: MT#11 to receive a loss report from MT#13 (i.e. second network node) via the controller apparatus 10 (i.e. second network node) at step S304 and S305; Para. [0110]-[0111]) that a new designated wireless terminal from the second network node (See Fig. 7: at steps 303-304; the MT#13 detects the packet loss (no connection) due to the location before forwarding to the MT#22 (i.e. first designated UE); Para. [0112]-[0113]).
Kobayashi’s teaching of reporting the signal loss due to the location information of the designated UE could seemingly be implemented into Pazhayakath’s backhaul link communications system between the transmitting node and the designated UE to readily detect the signal lost report on the designated UE side. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide reporting the signal loss due to the location information as taught by Kobayashi to have incorporated in the system of Pazhayakath, so that it would provide a mechanism for controlling transmission of packets to detect loss of the packet in the network and to retransmit due to the signal loss occurred at the receiving node, and to implement a reliable network system. (Kobayashi: Para. [0011] and [0015]).

Regarding claim 41; Pazhayakath discloses the first network node wherein the processor (See Fig. 2: Processor 202 and Memory 206) configured to execute compute instructions to
receiving a second message from the second network node via the backhaul link (See Fig. 3: (See Fig. 3: steps 314-316 the received second packet/message signature field is determined and validated with the signature function field of the first packet/message that is stored in the memory; Para. [0032], Lines 5-11), and transmitting the second message to the new delegate wireless terminal (See Fig. 3: receiving the new packet from the new mobile device at step 312, and routing the signature function (i.e., the identification) to the new destination at step 320; Para. [0032], Lines 15-20), and a new designated wireless terminal from the second network node (Kobayashi: See Fig. 7: at steps 303-304; the MT#13 detects the packet loss (no connection) due to the location before forwarding to the MT#22 (i.e. first designated UE); Para. [0112]-[0113]).

Pazhayakath discloses the non-transitory CRM wherein the operations comprising: receiving a first indication that a first delegate wireless terminal has left the wireless communications network; and transmitting the first indication to the second network node via the backhaul link.
Neither Pazhayakath nor Kobayashi explicitly discloses the designated wireless terminal has left the wireless communications network.
However, Awad discloses the designated wireless terminal has left the wireless communications network (See Fig. 2: the network device to receive a notification that the UE is leaving the wireless network coverage area; Para. [0017], Lines 3-10).
In the manner of combining is that Awad’s teaching of notification report because the Mobile UE is left the wireless network could apparently be implemented into Pazhayakath’s backhaul link communications system between the transmitting node and the designated UE to readily detect whether the Mobile terminal has left the network or not.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a notification report once the UE is leaving the network so that a beneficial method for the UE to notify in advance to prepare for the interruption of the call and to prevent the interruption. (Awad: Para. [0017])



Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416